DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
The prior art of the record does not teach or suggest alone or in combination: A digital subscriber line (DSL) apparatus capable of communicating using discontinuous operation, the apparatus comprising: circuitry to determine a second bit loading different than the first bit loading to communicate over the first communication line after a second customer premises equipment joins, wherein the second bit loading is a common bit loading for a plurality of customer premises equipment, as recited by claim 1 and in combination with the other limitations of the claim.

Independent claims 8, 12, 16 recite allowable subject matter corresponding to that of claim 1 above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maes et al. (U.S. 2011/0261674) disclose: [0023]-[0024] when a line (CPE) joins, crosstalk characteristics associated with the joining line are computed and used to compute new bit loading values.

Mermans (U.S. 2013/0251141) refer to [0024].

Rezvani (U.S. 7,356,049) refer to at least column 21, lines 26-35 where the process of Fig. 12 involves adjustment of bit loadings column 19, lines 24-40.

Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507.  The examiner can normally be reached on M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SOPHIA  VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        01/11/2021